Citation Nr: 1436147	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-08 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety disorder with features of generalized anxiety and posttraumatic stress disorder (PTSD), and depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2014, the Veteran presented sworn testimony during a Travel Board hearing in St. Paul, Minnesota, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDING OF FACT

The Veteran's service-connected anxiety disorder with features of generalized anxiety and PTSD, and depressive disorder, not otherwise specified, approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, chronic sleep disturbance, nightmares, anxiety, memory deficits, irritability and anger, avoidance behaviors, social isolation, difficulty concentrating, feelings of detachment, and decreased interest in activities.  Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated.



CONCLUSION OF LAW

With resolution of all reasonable doubt in favor of the Veteran, the criteria for a 50 percent disability rating, but not higher, for anxiety disorder with features of generalized anxiety and PTSD, and depressive disorder, not otherwise specified, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486 . 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1)  was sent to the Veteran in June 2008, prior to the initial decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim, his and VA's respective duties for obtaining evidence, and the notice requirements pursuant to Dingess.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained all post-service treatment records identified by the Veteran.  Next, the Veteran was afforded VA examinations in August 2008, February 2009, September 2010, and February 2013.  The Board finds the VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).

The Veteran also, as mentioned, has testified at a hearing before the Board in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge chairing a hearing fulfill two duties to comply with this VA regulation.  These two duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. 

Here, during the hearing, the presiding Veterans Law Judge elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not then currently of record that might tend to substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of that hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  As such, the Board finds that, consistent with Bryant, the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate this claim on the current record.

Accordingly, the Board finds that VA's duty to assist has been met.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

The Veteran is seeking entitlement to a higher disability rating for anxiety disorder with features of generalized anxiety and PTSD, and depressive disorder, not otherwise specified, currently as 30 percent disabling.  

Governing Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment in social, occupational or school functioning. 

GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). 

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). 

A score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The Secretary shall give the benefit of the doubt to the veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Factual Background and Analysis

Turning to the evidence of record, VA outpatient (OPT) records from May 2007 to August 2008 reflect that the Veteran was alert, oriented, cooperative, and without any psychotic determinants.  His mood was adequate and stable.  The Veteran's appetite, energy, and concentration were also reported as adequate.  The Veteran stated he had some daytime anxiety but his medication was helping.  In May 2007, the Veteran reported he had lapses in his memory which was attributed to discontinuing medication.  In December 2007, the Veteran stated he had a great deal of anxiety but denied suicidal or homicidal ideation and auditory/visual hallucinations.  In January 2008, the Veteran denied any problematic daytime anxiety.  He was enrolled at school with two quarters left and was worked at the VA in Minneapolis, Minnesota.  The Veteran expressed that it was a good job for him and that he was happy with it.  In April 2008, the Veteran stated his family life was fine, his sleep was "okay" and his appetite was "too good."  In May 2008, the Veteran denied any excessive anxiety and that his mood, sleep, appetite, energy, and concentration were adequate.  In August 2008, the Veteran reported his medications were working fine.  He stated his graduation was approaching in September 2008 and he planned on taking his Certified Public Accountant examination.  He was still employed at the VA in the payroll department and enjoyed the work.

In August 2008, the Veteran was afforded a VA mental disorders examination.  Examination revealed the Veteran's psychomotor activity was unremarkable; speech was hesitant, clear, and coherent; he was cooperative but guarded; his affect was constricted and he seemed nervous; his mood was anxious; and he was oriented to person, time and place.  The Veteran did not have any delusions, hallucinations, or homicidal or suicidal ideation.  He understood the outcome of his behavior and had good insight.  He reported panic attacks and ritualistic behavior described as checking the garage door several times a night to make sure it was shut.  He was able to maintain minimum personal hygiene but had moderate difficulty with household chores.  He stated his self-esteem was "pretty good" most of the time but he would still get down on himself.  He described no concerns regarding his marriage and had a stable relationship with his 11-year old daughter.  His memory (remote, recent, and immediate) was normal.  GAF score was 62.

Furthermore, the examiner noted the Veteran did not have total occupational or social impairment due to his mental disorder nor were there deficiencies in judgment, thinking, family relationships, work, mood or school.  There was also no reduced reliability and productivity due to his symptoms.  There was, however, occasional decrease in work efficiency with intermittent period of inability to perform occupational tasks due to his symptoms but with generally satisfactory functioning.  The Veteran reported his stress tolerance was intermittently weak but he functioned fairly well at work.  He also had difficulty concentrating when acutely anxious and spoke of "racing thoughts" when anxious.

According to VA OPT records dated October 2008 to January 2009, the Veteran's overall mood, appetite, energy, and concentration were adequate.  He expressed some insomnia in October 2008 which was treated with medication.  In January 2009, the Veteran stated his medication was working well.  He still felt anxious, nervous and claustrophobic due to his symptoms.

Dr. J.R.T., a private psychologist, who formerly treated the Veteran at the VA medical center, stated in a January 2009 letter that he treated the Veteran early that month and reported he had an average daily level of anxiety at a 6 or an 8 on a 10-point scale.  He stated the Veteran becomes "panicky for no reason at all" causing him to sweat and it takes him twenty to thirty minutes in cold weather to stop.  The Veteran is worried constantly but is unsure of why.  The Veteran experiences panic attacks four to five times a month which causes sweating, shallowed breathing, increased heart rate, and itchiness.  He avoids crowds and wakes up several times a night.  He would feel sad most of the week and had lost interest or pleasure in almost all activities.  He reported frequent loss of energy and diminished ability to concentrate.  He has had thoughts of suicide but denied current ideation or plans.  The GAF score was 51.  Dr. J.R.T. stated the Veteran continues to experience moderate to severe symptoms of chronic depression, anxiety and symptoms of PTSD.  He is socially isolated and withdrawn and reported sleep related problems.  His medications are moderately effective in controlling his symptoms.  

In February 2009, the Veteran underwent another VA examination where the examiner stated the Veteran continued to re-experience his stressor, specifically being trapped in a fire while in the Navy.  The Veteran stated he makes great effort to not think or talk about his stressor but does not avoid any specific reminders of the fire other than hot tubs which does not affect his life frequently.  The Veteran reports several numbing responses, such as limited range of interests, feeling detached from people in his life, and sometimes having trouble feeling emotions.  He reports symptoms of insomnia, irritability and concentration problems.  The Veteran was vague regarding his hypervigilence and could not articulate a description other than avoiding crowds in fear of having a panic attack.  

The examiner stated he was showing moderate social impairment, mostly due to social isolation and social avoidance.  When asked several time about its impact on work, the Veteran stated in passing that he needs to step away for a few minutes at a time to deal with his emotions.  He never had criticisms about the quality of his work or his efficiency.  His wife has complained that he only work and sleeps.  The Veteran reported a significant history of alcohol abuse which he quit in 2005.  The Veteran's GAF score was 60.

VA OPT records dated April 2009 to September 2009 indicate the Veteran's mood, appetite, energy, and concentration were good.  He was alert, oriented, cooperative and without psychotic symptoms.  He reported taking his medications as prescribed and without reported side effects.  He stated his family and work life was fine and denied any current suicidal or homicidal ideation, intent or plan.  He reported in April and June 2009 that he has some periodic increase in anxiety but stated he was manageable.  He had periodic disruption in sleep but felt he was getting adequate sleep overall.  In July 2009, the Veteran stated "everything [was] going well."  He expressed plans to move to the Twin Cities when his daughter graduated high school in about five or six years.  He stated he was busy on weekends and has not had time for fishing.  He stated that when he visits the Twin Cities he stays at his sister's home.  In August 2009, the Veteran stated he got a new job which he was very happy about.  He again stated he would like to move to the Twin Cities.

In a September 2009 letter, Dr. J.R.T. stated that since April 2009 he and the Veteran met for four additional therapy sessions.  Dr. J.R.T. stated that the Veteran continued to report chronic symptoms of clinical depression, anxiety, suspiciousness, sleep related problems, and other symptoms of PTSD such as intrusive thoughts, anger control issues, and concentration problems.  Dr. J.R.T. reported the Veteran's condition has remained unchanged although the Veteran continues to gain some insight and understanding regarding his symptoms, coping skills, and health related concerns.  Dr. J.R.T. determined the Veteran's GAF score was between 51 and 55.

According to November and December 2009 VA OPT records, the Veteran stated his mood, sleep, appetite, energy, and concentration were good.  He reported taking his medication as prescribed with no reported side effects.  He denied any suicidal or homicidal ideation, intent, or plan.  The Veteran was alert, oriented, cooperative, and without psychotic symptoms.  In December 2009, the Veteran stated that he and his father, who was abusive in the past, currently get along.  He also stated that his mother and step-father live locally and he gets along with them as well.  He stated he and his family were doing well and had plans for the holiday season. 

According to VA OPT records, dated March and June 2010, the Veteran continued to take his medication as prescribed and reported his mood, sleep, appetite, energy and concentration were good.  He denied any problematic daytime anxiety and denied any suicidal or homicidal ideation, intent, or plan.  He stated his family life and work were going well.  He was alert, oriented, cooperative, and without psychotic symptoms.  In June 2010, the Veteran stated his father moved into his home with his family and that it was "going very well."  The Veteran stated he was "fine with this."

The Veteran underwent another VA examination in September 2010 where the Veteran reported his performance evaluations at work were adequate but had a couple of "speed bumps" when he overreacted to certain situations."  He stated his marriage was good but that he was disengaged from his family.  He claimed his social and recreational lives were very inadequate as he had no hobbies or interests.  He stated he no longer hunted or fished and felt guilty he had "no ambition" for any recreational activities.  He mostly worked and relaxed or slept during his evening hours.  A mental health examination revealed the Veteran was alert and well oriented.  His thoughts were logically connected and easy to follow.  He was pleasant and cooperative.  He was oriented to person, place, and time.  He did well on most of the memory questions.  The VA examiner determined that the Veteran performed adequately on his mental status examination.  The Veteran's GAF score was 58.

Overall, the VA examiner stated the Veteran's psychological symptoms had minimal to no impact on his occupational functioning but his emotional problems were impacting his quality of life.  He was described as disengaged and distant.  He could not enjoy many family activities and his sleep was poor as he was bothered by nightmares of his stressor.  The VA examiner stated "[i]t clearly was impacting most areas of his life other than employment."  The Veteran stated his symptoms were getting worse but the VA examiner concluded his symptoms had maintained the same or "worsened to a very slight extent" since the last VA examination in February 2009.

According to a October 2010 VA OPT record, the Veteran reported he was doing well where his mood, sleep, appetite, energy and concentration were good.  He denied any problematic daytime anxiety and denied any current suicidal or homicidal ideation, intent, or plan.  He was alert, oriented, cooperative, and with psychotic symptoms.  There were no current concerns.  The Veteran's wife, who was present during his appointment, concurred with the symptom presentation. 

A VA OPT record dated January 2011 reflects that the Veteran's mood was stable and not depressed, his sleep was restful and adequate to daily needs, his appetite was good, his energy was fair, and he was able to maintain focus as needed, he reported no concerns with his memory.  The Veteran was alert, oriented and without psychotic symptoms.  He denied any current homicidal ideation, intent, or plan. In January 2011, the Veteran stated he was satisfied with his current medication plan and his mood remained stable and anxiety was manageable.  He stated he was doing well and working on quitting smoking.  

According to a letter from Dr. J.R.T., the Veteran underwent another therapy session on April 13, 2011, where the Veteran reported continuing to experience daily and chronic symptoms of anxiety and depression secondary to his military experiences.  The Veteran "continue[s] to struggle with [his] poor sleep, fatigue, irritability/anger control problems and difficulties with co-workers and supervisors.  Taking frequent breaks bears to have some benefit but [he] still have been unable to quit smoking or lose weight because of [his] stress level.  [His] panic attacks are still present and [he] continue[s] to report long and short-term memory problems, social isolation and a disturbance of motivation."

However, according to a VA OPT report, also dated April 13, 2011, the Veteran stated his "job is going well, family is doing okay and his anxiety is at a manageable level."  His mood was stable.  The Veteran reported his mood was stable and not depressed.  He was sleeping adequately, appetite was good, energy was fair, and was able to maintain focus as needed.  He also stated no concerns with his memory.  The Veteran's mental status was alert, oriented and without psychotic symptoms.  He denied any current homicidal ideation, intent, or plan.  It was noted the Veteran answered all questions in a forthcoming manner and maintained eye contact.  He was cooperative and coherent.  The Veteran's affect was bright and insight was good. 

In August 2011, Dr. J.R.T. submitted another letter stating that the Veteran was seen in June and August 2011 where the Veteran expressed "great frustration and anxiety over [his] attempts to complete [his] service connection claim for increased compensation and the incompetence and lies of the Denver VA [Regional Office]."  Providing a summary of the past two individual therapy sessions, Dr. J.R.T. stated the Veteran's chronic depression anxiety, irritability and other symptoms continued to negatively affect his work, marriage and social activities.  Dr. J.T.R. stated:

It is clear that your symptoms continue to be present on a daily basis and are at times overwhelming and disabling, affecting your work, work relationships, family and social activities.  You basically work and go home and have no regular social activities.  You are isolated and withdrawn, [irritable], depressed, frustrated, anxious and ruminative.  You continue to avoid conflict and you need frequent breaks in order to cope with stressors in your life.  Incompetence in co-workers and supervisors adds to your stress level and this negatively affects your marriage and sleep.  You continue to be unable to reduce or quit smoking or lose weight because of your anxiety and depression and you feel tired during the day.  Your medications are minimally effective and your libido continues to be low.  You also report short-term memory and concentration problems.

The Veteran was also treated by the VA OPT in August 2011 which, contrary to Dr. J.R.T.'s report, indicates the Veteran reported his mood was stable and not depressed, his sleep was restful and adequate to daily needs, his appetite was good, his energy was good, and he was able to maintain focus as needed, and he reported no concerns with his memory.  There were also no reports of physical, emotional or sexual violence.  The Veteran's mental status was alert, oriented and without psychotic symptoms.  He denied any current homicidal ideation, intent, or plan.  It was noted the Veteran answered all questions in a forthcoming manner and maintained eye contact.  He was cooperative and coherent.  The Veteran's thought processes were goal directed and thought associations were intact.  The Veteran arrived to his appointment adequately dressed and groomed.  Furthermore, the Veteran reported he bought a house which decreased his commute to work.  The Veteran expressed he was happy about that.  The Veteran stated his family life was going well.  He stated he was trying to quit smoking.  The Veteran also stated he was satisfied with the current psychotropic medication plan.

In a November 2011 letter, Dr. J. R.T. provided summaries of two individual therapy sessions which took place in September and October 2011.  The Veteran had "continued anxiety, frustration, and anger over attempts to complete [his] service connected claim which has now been ongoing for several years continues to negatively affect [his] life including his relationship with [his] wife and children and [his] co-workers."   Dr. J.R.T. stated it was "obvious that your chronic symptoms of clinical depression and anxiety negatively affect your life, your marriage, family, and work on a nearly daily basis."  The Veteran continues to report overwhelming anxiety and anger as he leaves his work station or isolate himself.  The Veteran continues to work during the day and has no social activities.  He was isolated and withdrawn, irritable, moderately depressed, frustrated, tense, anxious, and ruminative.  He was described as being very sensitive to the incompetence of his co-workers and supervisors.  Dr. J.R.T. stated the Veteran continues to have poor sleep which causes the Veteran to feel tired during the day.  Dr. J.R.T. further stated the Veteran's medications were minimally effective and the Veteran reported "multiple times" about his difficulty with his short-term memory and concentration problems which he continues to cope with at work.  The Veteran's GAF score was 50.

Again, contrary to the Dr. J.R.T.'s summary of the Veteran's current disability, the November 2011 VA OPT record indicates the Veteran reported his "[w]ork is going well, marriage is good, and he is trying to quit smoking.  He is given support on this.  He is trying to taper.  His mood is stable.  He continues on psychotropic medication as noted... He is satisfied with [the] current plan."  The Veteran reported his mood was stable and not depressed.  He was sleeping restfully and adequately, appetite was good, energy was fair, and was able to maintain focus as needed.  He also stated he had no concerns regarding his memory.  The Veteran's mental status was alert, oriented, and without psychotic symptoms.  He denied any current homicidal ideation, intent, or plan.  It was noted the Veteran answered all questions in a forthcoming manner and maintained eye contact.  He was cooperative and coherent.  The Veteran's thought processes were goal directed and thought associations were intact.  The Veteran arrived to his appointment adequately dressed and groomed.

Similarly, the VA OPT records dated January 2012 to July 2013 reflect overall that the Veteran continued to be alert, oriented and without psychotic symptoms, denying any current homicidal ideation, intent, or plan.  The Veteran answered all questions in a forthcoming manner and maintained eye contact and was cooperative and coherent.  The Veteran's thought processes were goal directed and thought associations were intact.  The Veteran was adequately dressed and groomed.  The Veteran reported his mood was stable and not depressed, his sleep was adequate to daily needs, his appetite was good, his energy was fair to good, and he was able to maintain focus as needed, and he reported no concerns with his memory. There were also no reports of physical, emotional or sexual violence.

In January 2012, the Veteran stated he felt overwhelmed with work issues and politics related to work site as well as issues related to his vacant house.  He noted brief fleeting suicidal thought without intent or plan.  He stated he would not harm himself as he is very connected with his daughter and wife. 

In February 2012, the Veteran reported mild increase in anxiety unrelated to situational precipitant.  He reported it was not interfering with his work or home life.  He reported no side effects from his medications and it was noted the Veteran was pleasant and cooperative as usual.  

In April 2012, the Veteran noted a decrease in his mood.  The Veteran was advised on the risks, benefits, and side effects of Bupropion which was noted may help him quit smoking and improve his mood.  The Veteran noted it was recently the anniversary date of his stressor and stated this may be affecting his mood.  He stated he had fleeting thoughts that it may be better if he was not living but had no active intent or plan.  He guaranteed his safety. 

In June 2012, the Veteran stated his anxiety had decreased some due to a new job. 

In August 2012, it was noted the Veteran had been successfully tapering off daytime Quetiapine which he has taken for anxiety management and now felt much less tired as a result.  He stated he was happy with this change but stated he will continue his bedtime dose as he does not sleep well without it.  Generally, the Veteran was doing well, he worked fulltime and enjoyed his family. 

In October 2012, the Veteran stated he has not been able to sleep well without the Quetiapine and that it will be continued.  The Veteran reported some work stresses but is coping and his family was doing well.

In December 2012, the Veteran reported his work and family life were going well and that he was busy through the holidays.  He reported his sleep is usually good but he awakens periodically during the night and is able to manage it.  He stated he has a very good work ethic. 

In February 2013, the Veteran reported he continued to experience flashbacks and anxiety as well as PTSD symptoms.  He stated his family was doing well.  He stated he tries to stop smoking but it has been difficult.  He continued to take his medication.  He also stated he has had some work stress but was managing. 

The Veteran was afforded another VA examination in February 2013 where he reported a mild to moderate tendency to re-experience his stressor by way of nightmares primarily, which occurs several times a week.  He stated he "puts quite a bit of energy into not thinking or talking about the incident from the Navy"  but does not avoid specific reminders other than hot tubs, which does not affect his life frequently.  The Veteran discussed a number of numbing responses such as limited range of interests, feeling detached from people in his life and sometimes having trouble feeling emotions.  He also reported insomnia, hypervigilence symptoms but could not articulate what they were.  The examiner determined the Veteran demonstrated moderate social impairment, mostly because of social isolation and social avoidance.  The examiner reported the Veteran was asked several times about the impact on his work and "only in passing" the Veteran stated he needed to step away for a few minutes at times to deal with his emotions.  The Veteran stated he has not received any criticism about the quality of his work or his efficiency.  He stated his wife complains that he does nothing else but work and sleep.  His GAF score was 60.

According to VA OPT records dated April to July 2013, the Veteran continued to be alert, oriented and without psychotic symptoms, denying any current homicidal ideation, intent, or plan.  The Veteran answered all questions in a forthcoming manner and maintained eye contact and was cooperative and coherent.  The Veteran's thought processes were goal directed and thought associations were intact.  The Veteran was adequately dressed and groomed.  The Veteran reported his mood was stable and not depressed, his sleep was adequate to daily needs, his appetite was good, his energy was fair to good, and he was able to maintain focus as needed, and he reported no concerns with his memory. There were also no reports of physical, emotional or sexual violence.

In April 2013, the Veteran reported anxiety with marital situational precipitant.  The Veteran stated: 

Things came to a head with a verbal argument two days ago and he has been feeling overwhelmed.  There was no physical violence.  He states he is frustrated with his wife's lack of support and empathy.  He reports that she blames him for things and brings up the past when he had problems with alcohol... he considered divorce... He already has some good  thoughts on things to say but want[s] to be clear with his wife that she need to change also."

Later that month, the Veteran stated he and his wife "are getting along better.  He discussed things with her and communication has improved.  They have plans to make it work."  The Veteran reported problems with insomnia and after a discussion of the risks and benefits, he has agreed to start Trazodone. 

In May 2013, the Veteran reported his current mediation plan is helpful.  He stated his daughter was doing well.  However, he stated his wife gives him mixed messages and there was some difficulty with communication which added to his anxiety at times.  He stated she still brings up his drinking years and feels it is unfair and would like her to be more supportive. 

In July 2013, the Veteran stated he had a mild increase in anxiety lately but it was manageable.  He stated that he was proud of his daughter for breaking up with her boyfriend and that he gives her good advice.  He reported his marriage was going more smoothly.  The Veteran stated he has had some work stress when others are not doing their job but he handles it directly.  He stated he continues to benefit from his medications and will continue the plan. 

According to a January 2014 letter from Dr. J.R.T., a summary of the past several therapy sessions was provided.  Dr. J.R.T. noted particular disagreement with the February 2013 VA examination.  Dr. J.R.T. stated:

It is clearly obvious and evident that your chronic symptoms of clinical depression and anxiety with symptoms of PTSD continues [sic] to negatively affect your life, your marriage, your family, your social activities, and your work on a nearly daily basis.  These symptoms continue to cause occupational and social impairment with reduced reliability and productivity.  You continue to report having periods of overwhelming anxiety and anger at work affecting your relationship with your supervisors and your co-workers.  You continue to take additional vacation and sick leave in order to try and cope with your symptoms and you have become more socially isolated and withdrawn because of these symptoms.  Although you have continued to maintain your employment you continue to need frequent breaks in order to cope with stressors in your work environment.  You continue to be sensitive to incompetence with your co-workers and supervisors which continues to add to your already high stress level.... As mentioned in previous reports you continue to have impairment with your short-term memory and concentration/attention while struggling to cope with stressors in your work and home environment.... Your GAF score remains between 45 and 51.   

Again in April 2014, Dr. J.R.T. provided a summary of individual therapy sessions, which took place in February and March 2014, basically restating the January 2014 contentions and findings.  In addition, Dr. J.R.T. stated the Veteran was experiencing moderate to severe symptoms of clinical depression which included having little interest or pleasure in doing things and having low self-esteem or feeling like a failure; feeling down, depressed, hopeless, tired or having little energy; poor appetite or overeating.; trouble falling or staying asleep; having trouble concentrating; feeling fidgety or restless; and thoughts of self-harm or feeling as if he would be better off dead. 

The Veteran's wife submitted a letter which was received by the Board in April 2014 stating the Veteran has to "force himself to go to work to provide for our family the best he can.  He has no friends to speak of at work or outside of work.  He gets into explosive arguments with his boss on a regular basis.  I am afraid he may lose his job...he does not go anywhere other than to work and has no desire to go anywhere or do anything outside of work...all he wants to do is sleep and be left alone.  He is depressed all the time, often very angry and is very closed off emotionally in regards to our family.  Craig has frequent thoughts of suicide and has several plans of how he would accomplish his own demise."

Finally, in April 2014, the Veteran testified before the Board stating that he is current taking medications prescribed by the VA and was employed.  He stated he has either taken a day off or left early because of his anger.  He stated he does not get along with his boss and he and his co-workers do not interact.  Due to altercations, the  Veteran was placed away from others and accommodations have been made for his disability.  He stated that overall he has missed a month of work due to his disability.  He stated he does not have a social life and he stays home mostly watching TV or playing games on the computer.  He stated that he and his wife are not close and they are not intimate.  He reported nightmares occur several times a week about his stressor and he takes medications to help him sleep.  The Veteran stated there are times when he is so angry that he "feels like ripping somebody's head off."  He stated he has suicidal ideation and has planned it.  The Veteran has further stated he has little contact with his mother and siblings and stopped his hobby of fishing.  He further stated he has memory loss.

Considering the evidence as a whole, the Board notes clear inconsistencies regarding the Veteran's reported symptomatology.  Statements from Dr. J.R.T. and the VA OPT records (demonstrating the Veteran was seen for individual therapy sessions with Dr. J.R.T. concurrently with the VA OPT) reflect extreme fluctuation in the severity of the Veteran's disability.

It is clear that when the Veteran attended his VA outpatient appointments for counseling and follow ups (which he has consistently attended several times a year), he has been forthcoming on the status of his mental health.  There are lengthy periods of VA OPT in which he has consistently reported his mood was stable and/or without depression, energy was fair to good, appetite was good, sleep was adequate, he had no concerns regarding any memory impairment, he was coping with stresses from work well, and that overall his work and family life were going well.  There are instances when he experienced an increased level of anxiety however, it was brief and resolved.  He was able to maintain his sobriety.  The Veteran stated he enjoyed his job and his family and stayed in touch with his mother and step-father.  He was agreeable to his father moving into his home.  When his relationship with his wife became acrimonious, he was able to work towards improvement.  There were no indications of suicidal or homicidal ideation, intent or plan.  Furthermore, the Veteran has expressed agreement with the medication plan by the VA OPT and felt comfortable to address any need for changes when necessary.  

Contrarily, when seen by Dr. J.R.T, it appears the Veteran was much more unstable and his symptoms were particularly severe.  These include severe anxiety, depression, and hopelessness; reduced reliability and productivity; impaired long- and short-term memory; he struggled to cope with stressors at home and work; he was tired or had little energy; had suicidal ideation; had a poor appetite or overate; he was withdrawn and isolated; his medication plan had not been effective; and his GAF score ranged from 45 to 55.

The Board acknowledges the Veteran's testimony at the Board hearing and reported symptomatology at the VA examinations, and the statements of his wife that his symptoms are severe, which also patently contradict the VA OPT records.  The Veteran and his wife are considered competent to report the observable manifestations of his disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).

Nonetheless, the Board finds that the more contemporaneous statements made to health care providers during the course of treatment are of greater probative weight than the later statements made during the course of an appeal from the denial of increased compensation benefits.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73   (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons"); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  For this reason, the Board finds that the statements of the Veteran and his wife to be less probative. 

The Board, however, cannot ignore the summaries from Dr. J.R.T. which attest to the severity of the Veteran's disability.  Given the fact that there is evidence consistent with a 30 percent evaluation and evidence consistent with the next-higher 50 percent evaluation and when viewing the evidence in a light most favorable to the Veteran, the Board finds the Veteran's disability more nearly approximates a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to restricted affect, anxiety and depression, nightmares, isolation, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  See Mauerhan, 16 Vet. App. 436. 

Nevertheless, the Board does not find that a rating greater than 50 percent is warranted.  Here, the medical evidence does not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Here, the totality of the evidence fails to support the assignment of a 70 percent rating.

The Board has also has considered but does not find that the Veteran's disability causes total social and occupational impairment.  The record also does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Thus it does not more nearly approximate a 100 percent disability rating under 38 C.F.R. § 4.130.  In that connection, the Board acknowledges that the Veteran has occasionally reported fleeting thoughts of death, in the sense that he has stated he has occasionally thought he would be "better off" if he was no longer living. However, the Board finds that these symptoms are no more than fleeting and are not chronic in nature; in so finding, the Board looks to the Veteran's consistent denials of suicidal and homicidal ideation during his VA OPT. 

The GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF scores reported by Dr. J.R.T. range from 45 to 55 and those assigned by the VA examiners ranged from 58 to 62, more closely coincide with his stated psychiatric symptoms and with the rating of 50 percent assigned herein under the General Rating Formula For Mental Disorders.  These GAF scores are more consistent with the Veteran's stated symptomatology and identified symptoms than the GAF scores of 45 and 50 assigned by Dr. J.R.T.  The DSM-IV identifies scores in the ranges of 51-60 as "moderate symptoms," which include flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, manifested in such ways as having few friends or conflicts with peers or co-workers.  Scores in the range of 41-50 are identified as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job. 

Again, the Board notes that, although he has occasionally been noted to report thoughts of death, there has been no evidence of consistent suicidal ideation; to the contrary, on multiple occasions at both VA examinations and at his ongoing treatment visits with VA OPT, the Veteran has explicitly denied experiencing any suicidal or homicidal ideation.  Further, although the Veteran has been noted to spend a great deal of time alone, he has had some degree of success maintaining social relationships, as evidenced by his good relationship with his wife and family, as noted above.  In this case, the Board reiterates that the Veteran's assigned GAF score is not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology during the appellate period, as discussed above, is appropriately compensated by the 50 percent rating awarded herein.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the Veteran's service-connected anxiety disorder with features of generalized anxiety and  PTSD, and depressive disorder, not otherwise specified, warrants a disability rating of 50 percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  This is so for the entirety of the appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than awarded by this decision, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased rating of 50 percent, but no higher, for anxiety disorder with features of generalized anxiety and PTSD, and depressive disorder, not otherwise specified, is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


